DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1A-H, 2, 3, 4, 5, 7, 8, 9, 10, and 11 have illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38, 40, 41, and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the tamoxifen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the registered sample image volume" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the native image volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the registering step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the sample image volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the registered sample image" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the mapping step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the nonlinear registration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the number of active cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the active cell location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the reference image volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the step of globally aligning" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the Allen Brain Atlas image volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Depending claims 44 and 45 do not remedy the deficiencies of claim 43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, 41, 42, 46, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth).

As per claim 32, Vousden teaches a method for quantifying an active neuronal population of a subject animal exposed to a stimulant (Vousden: 
    PNG
    media_image1.png
    485
    1135
    media_image1.png
    Greyscale
), the method comprising: 
i) delivering a stimulant to the subject animal (Vousden: abstract (included above); also page 2044, col 2, para 2:

    PNG
    media_image2.png
    196
    551
    media_image2.png
    Greyscale

Also see Fig 1: a (included below); page 2045, col 2, para 2: 

    PNG
    media_image3.png
    392
    552
    media_image3.png
    Greyscale
);
ii) isolating the brain of the subject animal (Vousden: page 2044, col 1 , para 1:

    PNG
    media_image4.png
    338
    548
    media_image4.png
    Greyscale

; Fig. 1: b: “each brain sample”: and see graphic of whole brain sample:

    PNG
    media_image5.png
    781
    1135
    media_image5.png
    Greyscale
page 2046, col 1, para 1: 

    PNG
    media_image6.png
    371
    551
    media_image6.png
    Greyscale
);
iii) preparing the brain of the animal to produce a 
a) fixing the brain (Vousden: page 2046, col 1, para 1 (included above): “The skulls were dissected and further fixed in 4 % formaldehyde at 4 degree C for 24 h. The brains were then transferred to PBS and 0.02 % sodium azide at 4 degree C before being embedded in 4 % agarose for imaging”); 
iv) imaging the (Vousden: Fig. 1: b (included above); page 046, col 1, para 2: 

    PNG
    media_image7.png
    481
    550
    media_image7.png
    Greyscale
); and
v) identifying the active neuronal population (Vousden: abstract (included above); also page 2044, col 2, para 2: 

    PNG
    media_image8.png
    450
    554
    media_image8.png
    Greyscale

; Fig. 1: c: i-iii (see above); Fig. 3: primarily d, e: 

    PNG
    media_image9.png
    834
    1133
    media_image9.png
    Greyscale
 

Page 2047: 

    PNG
    media_image10.png
    509
    553
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    474
    551
    media_image11.png
    Greyscale

).

Vousden does not teach produce a cleared brain by: a) fixing the brain with a plurality of hydrogel monomers to produce a hydrogel-fixed brain;  b) clearing the hydrogel-fixed brain using a flow-assisted clearing device to produce a cleared brain, wherein the clearing is performed by immersing the hydrogel-fixed brain in a buffer and flowing the buffer through the hydrogel-fixed brain, wherein the buffer flow is unidirectional; and  c) contacting the cleared brain with a refractive index matching solution; iv) imaging the cleared brain.

Deisseroth  teaches ii) isolating the brain of the subject animal (Deisseroth: page 37, lines 24-28 (included below); page 29:

    PNG
    media_image12.png
    176
    907
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    900
    609
    media_image13.png
    Greyscale
);
iii) preparing the brain of the animal to produce a cleared brain by: 
a) fixing the brain with a plurality of hydrogel monomers to produce a hydrogel-fixed brain (Deisseroth: page 1, lines 35-end:

    PNG
    media_image14.png
    114
    968
    media_image14.png
    Greyscale
);
b) clearing the hydrogel-fixed brain using a flow-assisted clearing device to produce a cleared brain, wherein the clearing is performed by immersing the hydrogel-fixed brain in a buffer and flowing the buffer through the hydrogel-fixed brain, wherein the buffer flow is unidirectional (Deisseroth: page 2, lines 1-15:

    PNG
    media_image15.png
    508
    872
    media_image15.png
    Greyscale

; page 24:

    PNG
    media_image16.png
    356
    902
    media_image16.png
    Greyscale
); and
c) contacting the cleared brain with a refractive index matching solution (Deisseroth: page 2, lines 10-15:

    PNG
    media_image17.png
    137
    872
    media_image17.png
    Greyscale

; page 37:

    PNG
    media_image18.png
    245
    919
    media_image18.png
    Greyscale
);
iv) imaging the cleared brain (Deisseroth: page 37, lines 24-28 (included immediately above)). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Deisseroth  into Vousden since Vousden suggests fixing isolated rat brains and microscopy imaging in analyzing neurons in general and Deisseroth  suggests the beneficial use of fixing isolated rat brains and microscopy imaging in analyzing neurons wherein the fixed brain is cleared since (Deisseroth:  
    PNG
    media_image19.png
    378
    911
    media_image19.png
    Greyscale
) 
in the analogous art of fixing isolated rat brains and microscopy imaging in analyzing neurons. The teachings of Deisseroth  can be incorporated into Vousden in that the fixed brain is cleared. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

	
As per claim 33, Vousden in view of Deisseroth  teaches the method of claim 32, further comprising incubating the cleared brain in a mounting medium prior to imaging (Deisseroth: See arguments and citations offered in rejecting claim 32 above: page 2, lines 5-15 (included above for claim 32)).

As per claim 35, Vousden in view of Deisseroth  teaches the method of claim 32, wherein the active neuronal population of the animal is labeled (Vousden: See arguments and citations offered in rejecting claim 32 above; also see page 2044, col 2, para 2: 

    PNG
    media_image20.png
    454
    556
    media_image20.png
    Greyscale
).

As per claim 41, Vousden in view of Deisseroth  teaches the method of claim 32, wherein the registering step comprises nonlinearly registering the sample image volume to the reference image volume to produce a nonlinear registration (Vousden: 

    PNG
    media_image21.png
    531
    1137
    media_image21.png
    Greyscale

Page 2048, col 1, para 2:

    PNG
    media_image22.png
    425
    553
    media_image22.png
    Greyscale
).

As per claim 42, Vousden in view of Deisseroth  teaches the method of claim 32, wherein identifying the active neuronal population further comprises: i) identifying an active cell location in the sample image volume; and ii) mapping the active cell location to the registered sample image (Vousden: Page 2048: col 1, para 2 (included above) – col 2, para 1: “These transforms were then applied to the corresponding datasets of cell counts so they too were aligned and could be compared”; Fig. 4 (included above): page 2048, col 2, para 2: 

    PNG
    media_image23.png
    679
    557
    media_image23.png
    Greyscale
).

As per claim 46, Vousden in view of Deisseroth  teaches the method of claim 32, wherein the reference image volume is generated by: i) globally aligning a plurality of image volumes obtained from a plurality of cleared brains to an Allen Brain Atlas image volume; and ii) averaging the plurality of globally aligned image volumes (Vousden: See arguments and citations offered in rejecting claims 41 and 42 above).

As per claim 48, Vousden in view of Deisseroth  teaches the method of claim 32, wherein the Allen Brain Atlas image volume is an Allen Brain Atlas Nissl-stained image volume (Vousden: page 2048, col 2, para 2 (included above for claim 42)).

As per claim 51, Vousden in view of Deisseroth  teaches the method of claim 32, wherein the stimulant generates a rewarding or aversive experience in the subject animal (Vousden: See arguments and citations offered in rejecting claim 32 above: abstract (included in claim 32 above): “fear”).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 32 above, and further in view of Paciscopi, Marco; Silvestri, Ludovico; Pavone, Francesco Saverio; Frasconi, Paolo, "Cell identification in whole-brain multiview images of neural activation", ARXIV.ORG, 4 Nov 2015, pages 2-23 (Paciscopi).

As per claim 40, Vousden in view of Deisseroth  teaches the method of claim 32. Vousden in view of Deisseroth does not teach the native image volume is deconvolved. Paciscopi teaches these limitations (Paciscopi: page 9

    PNG
    media_image24.png
    449
    650
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    465
    650
    media_image25.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Paciscopi into Vousden in view of Deisseroth since Vousden in view of Deisseroth suggests microscopy imaging whole brains creating image volumes for counting active neurons in general and Paciscopi suggests the beneficial use of microscopy imaging whole brains creating image volumes for counting active neurons wherein the native image is deconvolved since “Semantic deconvolution (SD) has been shown to be a very effective preprocessing step in the cell detection pipeline, selectively enhancing contrast for the objects of interest and significantly boosting precision and recall of cell detection” (Paciscopi: page 9: section 2.6 (see above)) in the analogous art of microscopy imaging whole brains creating image volumes for counting active neurons. The teachings of Paciscopi can be incorporated into Vousden in view of Deisseroth in that the native image is deconvolved. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 32 above, and further in view of Yongsoo Kim, Kannan Umadevi Venkataraju, H. Sebastian Seung, Pavel Osten, "Mapping Social Behavior-Induced Brain Activation at Cellular Resolution in the Mouse", Cell Reports 10, 292–305, January 13, 2015 (Kim).

As per claim 47, Vousden in view of Deisseroth  teaches the method of claim 32. Vousden in view of Deisseroth does not teach the step of globally aligning comprises affine registration and/or spline registration. Kim teaches these limitations (Kim: page 294, col 1, para 1: 

    PNG
    media_image26.png
    524
    552
    media_image26.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kim into Vousden in view of Deisseroth since Vousden in view of Deisseroth suggests registering a 3D volume image of a whole rat brain to an Allen Brain Atlas Nissl-stained image volume thereby identifying and counting active neurons in general and Kim suggests the beneficial use of registering a 3D volume image of a whole rat brain to an Allen Brain Atlas Nissl-stained image volume thereby identifying and counting active neurons wherein the registration is affine or spline so that “The alignment of the RSTP and ABA Nissl brains was further improved” (Kim: page 294, col 1, para 1 (included above)) in the analogous art of registering a 3D volume image of a whole rat brain to an Allen Brain Atlas Nissl-stained image volume thereby identifying and counting active neurons. The teachings of Kim can be incorporated into Vousden in view of Deisseroth in that the registration is affine or spline. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 33 above, and further in view of US 20200206361 (Cherqui).

As per claim 34, Vousden in view of Deisseroth  teaches the method of claim 33. Vousden in view of Deisseroth does not teach the mounting medium is RapidClear Mounting Gel. Cherqui teaches this (Cherqui: para 130: “Clarified tissue was incubated in Rapidclear CS for 1 day and mounted using a Wilco dish”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Cherqui into Vousden in view of Deisseroth  since Vousden in view of Deisseroth  suggests microscopy analysis of tissue specimen fixed with hydrogel monomer, cleared, and mounted with a mounting medium in general and Cherqui suggests the beneficial use of tissue specimen fixed with hydrogel monomer, cleared, and mounted with a mounting medium wherein the mounting medium is RapidClear in the analogous art of tissue specimen fixed with hydrogel monomer, cleared, and mounted with a mounting medium. The teachings of Cherqui can be incorporated into Vousden in view of Deisseroth  in that the mounting medium is RapidClear. One of ordinary skill in the art would have been aware of the advantage that RapiClear® CS is an aqueous-based clearing reagent with the same refractive index as the CLARITYTM (Stanford university) hydrogel–tissue hybrid (1.45nD). Lipid-extracted hydrogel effectively becomes uniformly transparent after immersion in RapiClear® CS mounting solution. As a result, sample image quality can reach to cellular resolution even at the depth of several millimeters using confocal or light sheet illumination microscopy. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claims 35 and 32, respectively, above, and further in view US 20150157664 (Wyss-Coray).

As per claim 36, Vousden in view of Deisseroth  teaches the method of claim 35. Vousden in view of Deisseroth does not teach the active neuronal population of the animal is labeled by targeted recombination in active populations (TRAP). Wyss-Coray teaches these limitations (Wyss-Coray: 

    PNG
    media_image27.png
    704
    906
    media_image27.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wyss-Coray into Vousden in view of Deisseroth since Vousden in view of Deisseroth suggests analyzing neuronal activity in a mouse brain involving labeling the active neuronal population in general and Wyss-Coray suggests the beneficial use of analyzing neuronal activity in a mouse brain involving labeling the active neuronal population wherein the labeling is by targeted recombination in active populations (TRAP) induced by administering a tamoxifen as to “result[s] in fluorescent effector protein expression that is permanent once expressed” (Wyss-Coray: para 162 (included above)) in the analogous art of analyzing neuronal activity in a mouse brain involving labeling the active neuronal population. The teachings of Wyss-Coray can be incorporated into Vousden in view of Deisseroth in that the labeling is by targeted recombination in active populations (TRAP) induced by administering a tamoxifen. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 37, Vousden in view of Deisseroth  teaches the method of claim 32. Vousden in view of Deisseroth does not teach administering a tamoxifen to the animal to induce targeted recombination in active populations. Wyss-Coray teaches these limitations (Wyss-Coray: para 162 (included above for claim 36)). See rationale for combining references provided for claim 36 above.

Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 32 above, and further in view US 20030199022 (Mao).

As per claim 38, Vousden in view of Deisseroth  teaches the method of claim 32. Vousden in view of Deisseroth the tamoxifen is 4-hydroxytamoxifen. Mao teaches these limitations (Mao: 

    PNG
    media_image28.png
    123
    451
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    106
    454
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    149
    456
    media_image30.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Mao into Vousden in view of Deisseroth since Vousden in view of Deisseroth suggests inducing protein and gene expression in mice in general and Mao suggests the beneficial use of inducing protein and gene expression in mice wherein the protein expression is induced with tamoxifen and the tamoxifen is 4-hydroxytamoxifen as “[T]o solve the problem of precise expression of exogenous genes” (Mao: para 64 (included above)) in the analogous art of inducing protein and gene expression in mice. The teachings of Mao can be incorporated into Vousden in view of Deisseroth in that the protein expression is induced with tamoxifen and the tamoxifen is 4-hydroxytamoxifen. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 32 above, and further in view US 20150098126 (Keller).

As per claim 39, Vousden in view of Deisseroth  teaches the method of claim 32, wherein the step of identifying the active neuronal population comprises: 
i) illuminating the cleared brain with two light [] to produce a sample image volume [] (Vousden in view of Deisseroth: See arguments and citations offered in rejecting claim 32 above: primarily Vousden: “Serial two-photon tomography” and Deisseroth: “clearing”); 
ii) registering the sample image volume to a reference image volume; and iii) identifying the active neuronal population from the registered sample image volume (Vousden: See arguments and citations offered in rejecting claims 41 and 42 above).

Vousden in view of Deisseroth does not teach two light sheets from a first side and a second side [], wherein the second side is opposite to the first side. Keller teaches these limitations (Keller: 

    PNG
    media_image31.png
    531
    658
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    466
    684
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    244
    677
    media_image33.png
    Greyscale

; para 386:

    PNG
    media_image34.png
    248
    452
    media_image34.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Keller into Vousden in view of Deisseroth since Vousden in view of Deisseroth suggests microscopically imaging mouse brain fixed specimen illuminated with two light sources in general and Keller suggests the beneficial use of microscopically imaging mouse brain fixed specimen illuminated with two light sources wherein the two light sources are two light sheets from a first side and a second side, wherein the second side is opposite to the first side so that “the microscope system 100 provides near-complete coverage with the acquisition of four complementary optical views” (Keller: para 107) in the analogous art of microscopically imaging mouse brain fixed specimen illuminated with two light sources. The teachings of Keller can be incorporated into Vousden in view of Deisseroth in that the two light sources are two light sheets from a first side and a second side, wherein the second side is opposite to the first side. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

	
Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 32 above, and further in view of Martin K. Schwarz, Annemarie Scherbarth, Rolf Sprengel, et al, “Fluorescent-Protein Stabilization and High-Resolution Imaging of Cleared, Intact Mouse Brains”, PLOS One, May 20, 2015, pages 1-26 (Schwarz).

As per claim 33, Vousden in view of Deisseroth  teaches the method of claim 43, wherein the mapping step further comprises: i) generating a (Vousden: See arguments and citations offered in rejecting claim 32 above; page  2044, col 2, para 3:

    PNG
    media_image35.png
    382
    464
    media_image35.png
    Greyscale

; Fig. 4: “The 3D serial two-photon tomography images and accompanying cell counts from all 24 mice were aligned to create an average of all brains in the study.… Using these transforms, the Allen Mouse Brain Atlas annotations were backpropagated onto individual samples, enabling quantification of the number of cells in each segmented brain region”; page 2048, col 2, para 2:

    PNG
    media_image36.png
    143
    467
    media_image36.png
    Greyscale

; page 2051, col 2, para 3:

    PNG
    media_image37.png
    191
    467
    media_image37.png
    Greyscale
).

Vousden in view of Deisseroth does not teach binary mask. Schwarz teaches binary 3D mask (Schwarz: page 21:

    PNG
    media_image38.png
    1058
    862
    media_image38.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Schwarz into Vousden in view of Deisseroth since Vousden in view of Deisseroth suggests fluorescent protein labeled microscopy imaging of intact fixed and cleared mouse brains and analysis using Allen Mouse Brain Atlas and mask in general and Schwarz suggests the beneficial use of fluorescent protein labeled microscopy imaging of intact fixed and cleared mouse brains and analysis using Allen Mouse Brain Atlas and mask wherein the mask is a binary 3D mask as for “representing the location of brain tissue” (Schwarz: page 21, para 3 (included above)) in the analogous art of fluorescent protein labeled microscopy imaging of intact fixed and cleared mouse brains and analysis using Allen Mouse Brain Atlas and mask. The teachings of Schwarz can be incorporated into Vousden in view of Deisseroth in that the mask is a binary 3D mask. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 45, Vousden in view of Deisseroth  teaches the method of claim 43, wherein the specified region comprises a pre-specified region from an Allen Brain Atlas image volume (Vousden: See arguments and citations offered in rejecting claim 43 above: annotate*).

Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) and Martin K. Schwarz, Annemarie Scherbarth, Rolf Sprengel, et al, “Fluorescent-Protein Stabilization and High-Resolution Imaging of Cleared, Intact Mouse Brains”, PLOS One, May 20, 2015, pages 1-26 (Schwarz) as applied to claim 43 above, and further in view “Allen Developing Mouse Brain Atlas”, TECHNICAL WHITE PAPER: EXPERT ANNOTATION OF ISH DATA, JUNE 2013 v. 3, pages 1-11 (Allen).

As per claim 44, Vousden in view of Deisseroth  teaches the method of claim 43. Vousden in view of Deisseroth and Schwarz does not teach the specified region is manually specified. Allen teaches these limitations (Allen: page 1, para 3: 

    PNG
    media_image39.png
    167
    1120
    media_image39.png
    Greyscale
page 2, paras 3-4: 

    PNG
    media_image40.png
    742
    1118
    media_image40.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Allen into Vousden in view of Deisseroth and Schwarz since Vousden in view of Deisseroth and Schwarz suggests the Allen Mouse Brain Atlas  developed by the Allen Institute for Brain Science with annotated masking regions in general and Allen suggests the beneficial use of Allen Mouse Brain Atlas  developed by the Allen Institute for Brain Science with annotated masking regions wherein the annotations are manually defined as to “benefit from an expert annotation” (Allen: page 1, para 3 (included above)) in the analogous art of the Allen Mouse Brain Atlas  developed by the Allen Institute for Brain Science with annotated masking regions. The teachings of Allen can be incorporated into Vousden in view of Deisseroth and Schwarz in that the annotations are manually defined. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Dulcie A. Vousden, Jonathan Epp, Hiroyuki Okuno, Brian J. Nieman, Matthijs van Eede, Jun Dazai, Timothy Ragan, Haruhiko Bito, Paul W. Frankland, Jason P. Lerch, R. Mark Henkelman, "Whole-brain mapping of behaviourally induced neural activation in mice", Brain Struct Funct (2015) 220:2043–2057 (Vousden) in view of  WO 2014025392A1 (Deisseroth) as applied to claim 32 above, and further in view Official Notice.

As per claim 49, Vousden in view of Deisseroth teaches the method of claim 32. Vousden in view of Deisseroth does not teach the stimulant is amphetamine, caffeine, ephedrine, 3,4-methylenedioxymethamphetamine (MDMA), methylenedioxypyrovalerone (MDPV), prolintane, mephedrone, methamphetamine, nicotine, phenylpropanolamine, propylhexedrine, dimethylamylamine, pseudoephedrine, cathinone, or cocaine. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of assessing the effect of a particular chemical stimulant on neuronal activity, which has applications in research on neurodegenerative diseases. The teachings of the prior art could have been incorporated into Vousden in view of Deisseroth in that the stimulant is one of amphetamine, caffeine, ephedrine, 3,4-methylenedioxymethamphetamine (MDMA), methylenedioxypyrovalerone (MDPV), prolintane, mephedrone, methamphetamine, nicotine, phenylpropanolamine, propylhexedrine, dimethylamylamine, pseudoephedrine, cathinone, or cocaine.

As per claim 52, Vousden in view of Deisseroth teaches the method of claim 32. Vousden in view of Deisseroth does not teach the stimulant is a physical stimulant. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of assessing the effect of a particular physical stimulant on neuronal activity, which has applications in research on neurodegenerative diseases. The teachings of the prior art could have been incorporated into Vousden in view of Deisseroth in that the stimulant is physical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662